Per Curiam.
Application, pursuant to People v Bachert (69 NY2d 593), for writ of error coram nobis.
Defendant contends on this application that he was denied effective assistance of appellate counsel upon the appeal from his judgment of conviction (115 AD2d 787). More specifically, defendant asserts that he was denied his constitutional right to proceed pro se in County Court (see, Faretta v California, 422 US 806; People v Davis, 49 NY2d 114; People v McIntyre, 36 NY2d 10) and that appellate counsel failed to raise this issue upon the appeal.
We agree that the issue concerning defendant’s right to proceed pro se may have merit and should have been raised by appellate counsel (see, People v Decker, 134 AD2d 726). Accordingly, the instant application for coram nobis relief should be granted, the order of this court entered December 16, 1985 affirming the judgment of conviction vacated, and defendant’s appeal reinstated. Upon the reinstated appeal, defendant may raise the issue of whether he was denied his constitutional right to represent himself at trial.
Application granted, order entered December 16, 1985 vacated, and appeal from judgment of the County Court of Broome County rendered March 3, 1982 reinstated. Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.